PER CURIAM.
Appellant Bryan Greenlee was convicted of four counts of possession of “any firearm” by a convicted felon under section 790.23(1), Florida Statutes. Each count was based on firearms possessed during the same event. As the State concedes, three of the convictions violate double jeopardy principles. Hill v. State, 711 So.2d 1221, 1224-25 (Fla. 1st DCA 1998) (“[T]he prohibition against double jeopardy precludes more than one conviction for the possession at the same time of multiple firearms by a convicted felon.”).
Accordingly, we vacate the convictions and sentences for three counts, vacate the sentence on the remaining count, and remand for resentencing on that count. Davis v. State, 96 So.3d 1116, 1117 (Fla. 1st DCA 2012). We affirm the remaining issues without comment.
VACATED and REMANDED for re-sentencing.
ROBERTS, RAY, and MAKAR, JJ., concur.